MCCLELLAND, Chief Judge
(concurring in part and dissenting in part).
I concur on Assignments I and II. I dissent from the decision on Assignment III.
The majority rightly cites Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981), for the rule that when an accused has invoked his counsel right, he may not be interrogated without counsel unless he initiates further communication, exchanges, or conversations with the police. In the military, the rule is captured in Military Rule of Evidence (M.R.E.) 305(g)(2)(B)(i).1 Failure on the part of government agents to follow these rules will lead to a presumption that the statement was involuntary and any subsequent waiver of the right to counsel obtained during the custodial interrogation *660concerning the same or different offenses is invalid. McNeil v. Wisconsin, 501 U.S. 171, 177, 111 S.Ct. 2204, 115 L.Ed.2d 158 (1991).
In Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983), the Supreme Court further developed the question of what constitutes initiation by the accused of further communication, exchanges, or conversations. In that case, the accused had been arrested and had invoked his right to counsel, whereupon the conversation had been terminated. Later, the accused “inquired of a police officer, “Well, what is going to happen to me now?’ The officer answered by saying “You do not have to talk to me. You have requested an attorney and I don’t want you talking to me unless you so desire because anything you say-beeause-since you have requested an attorney, you know, it has to be at your own free will.’ Respondent said he understood.” Id. at 1042, 103 S.Ct. 2830 (citations omitted). Further conversation ensued, and the accused later, after again being advised of his rights and waiving them, confessed. The Supreme Court held the confession admissible. In effect, initiation of conversation about the offense by the accused rendered nugatory his previous invocation of his right to counsel, although it did not itself constitute a waiver of the right.
The Supreme Court also said, “There are some inquiries, such as a request for a drink of water or a request to use a telephone that are so routine that they cannot be fairly said to represent a desire on the part of an accused to open up a more generalized discussion relating directly or indirectly to the investigation. Such inquiries or statements, by either an accused or a police officer, relating to routine incidents of the custodial relationship, will not generally ‘initiate’ a conversation in the sense in which that word was used in Edwards.” Id. at 1045, 103 S.Ct. 2830.
The question in this case is whether Appellant initiated further communication. If he did, the special agents were entitled to again advise him of his rights and ask him whether he wished to waive them, and his resulting statements were admissible. If he did not, or if the special agents initiated interrogation before he did so, Appellant’s statement must be suppressed.
The majority finds that the agents did not initiate interrogation or its functional equivalent. Their actions in entering the room where Appellant was being held were designed to see if Appellant would “reinitiate” communication — and were reasonably likely to have that effeet, given that Appellant had been asking why he was there and had never been answered. In Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980), the Supreme Court condemned police tactics that they should know are reasonably likely to elicit an incriminating response. This is a stage beyond reinitiation of communication. I agree that the special agents’ actions cannot be said to be likely to elicit an incriminating response, even if that was their ultimate intended (hoped-for) purpose.
In the totality of the circumstances of this case, I would find that Appellant did not initiate further conversation within the meaning of Edwards. When Appellant was advised of his Article 31 rights by Officer Hamel on 8 April 2005, he was not told what he was accused of. The military judge specifically found that both before and after his invocation of counsel rights, Appellant repeatedly asked the officers why he was being detained. Article 31, UCMJ, includes the requirement to inform a suspect of the nature of the accusation, yet when Appellant was given his Article 31 rights, he was not told the nature of the accusation. When Appellant asked Special Agent Mullinax, “Sir, can I ask what this is about?” he was merely re-raising his earlier question to an official who was in a position to know the answer. It was disingenuous for the agents to simply respond that they could not speak with him unless they read him his rights and he was willing to waive his rights. They could have and should have completed the rights advice left incomplete earlier. Given the gap in the rights advice that had been given to him, in my view, Appellant’s question related “to routine incidents of the custodial relationship,” and did not “‘initiate’ a conversation,” in the words of the Supreme *661Court in Bradshaw, 462 U.S. at 1045, 103 S.Ct. 2830.
Further, Appellant was apprehended and taken to the CGPD office at about 1700 on 8 April 2005. His status surely changed to either arrest, Rule for Courts-Martial (R.C.M.) 304(a)(3), Manual for Courts-Martial, United States (2005 ed.), or pretrial confinement, R.C.M. 304(a)(4), shortly thereafter.2 Article 10, UCMJ, 10 U.S.C. § 810, requires that upon arrest or confinement, “immediate steps shall be taken to inform [the person arrested or confined] of the specific wrong of which he is accused.” Implementing this requirement, R.C.M. 304(e) requires that when placed under restraint (including arrest or confinement), a person “shall be informed of the nature of the offense which is the basis for such restraint.” Thus, there was a specific requirement, apart from the incomplete Article 31 rights, that Appellant be informed of the answer to his question as a routine incident of the custodial relationship. That he was not transported to a brig until many hours later did not relieve the Government of this obligation or make his asking for such information something other than a routine incident of the custodial relationship.3
I would therefore hold that Appellant did not initiate a conversation, vitiating his earlier invocation of the right to counsel, and therefore, as in Edwards, his subsequent waiver of rights was invalid and his statements were inadmissible. As those statements were admitted at trial on the merits, in the form of testimony by Special Agent Mullinax, the conviction should be reversed unless the erroneous admission is found harmless beyond a reasonable doubt. I would not so find in this case. Although Appellant’s own testimony confirms his eommission of the offense (while contending that it was a joke), we cannot assume that he would have testified in the absence of Special Agent Mullinax’s testimony about his statement. The essentiality of Appellant’s testimony is clear, since the military judge, in finding him guilty, amended the specification by exceptions and substitutions to conform to Appellant’s version of what he had said.
It might be said that my analysis is not within the obvious mandate of Bradshaw. However, the superficial similarity of the aecuseds’ questions in Bradshaw and in this case masks the entirely different factual contexts of the two eases. Moreover, Bradshaw’s legal context does not include the UCMJ provisions that apply here.
The Bradshaw decision gives examples of inquiries that cannot be said to “initiate” a conversation, allowing a new rights advisement with the possibility of a reversal of the previous invocation of rights. The examples are “a request for a drink of water or a request to use a telephone.” 462 U.S. at 1045, 103 S.Ct. 2830. Undeniably, Appellant’s question had an association with the offense under investigation not found in the neutral subjects of refreshments and telephone calls. Yet the requirement in R.C.M. 304(e) to inform him of the wrong of which he was accused is a generic one that applies to every instance of arrest or confinement that comes within the ambit of the UCMJ 4. I therefore think it readily falls within Bradshaw’s “routine incidents of the custodial relationship.” Id. at 1045, 103 S.Ct. 2830. I further think this analysis is entirely consonant with the principles of Bradshaw and Edwards.
The Government has argued that this viewpoint would result in the reversal of *662numerous eases. If true, the Government would have needlessly brought such a result upon itself. When an accused has invoked the right to counsel, the Government can only expect that no statement will likely be obtained from that accused. If it later turns out that the accused initiates a conversation and a statement is obtained, it is a windfall to the Government. I see no reason to confer this Court’s blessing on the Government’s “pushing the envelope” as was surely done in this ease when the special agents entered the room and sat down with no discernible purpose other than to give Appellant the opportunity to initiate a conversation.
I would set aside the findings of guilty of Additional Charge III and its specification.

. The rule is modified where the accused has not been in continuous custody. M.R.E. 305(g)(2)(B)(ii). The present case involves continuous custody.


. The military judge concluded that pretrial confinement commenced on 8 April 2005. (R. at 840.) I agree with this determination.


. I have found no cases applying R.C.M. 304(e). Predating the rule, there are some old cases acknowledging the Article 10 requirement without definitively interpreting it, e.g., United States v. Snook, 12 USCMA 613, 31 C.M.R. 199, 1962 WL 4394 (1962); United States v. Sloan, 47 C.M.R. 436, 1973 WL 14752 (A.C.M.R.1973); United States v. Finegan, 47 C.M.R. 805, 1973 WL 14847 (N.C.M.R.1973). One need not delimit the time boundaries of the rule. It suffices to say that it clearly requires informing a detained accused of the accusation against him as a routine incident of his detention in custody.


. Here I part company with the military judge, who called Appellant’s question an open-ended one and “more than merely an inquiry necessitated by the fact that he was in custody.” R.C.M. 304(e) necessitated an answer to the question, if not the question itself.